DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on pages 9-10 that a pixel unit is commonly referred to in the art as a sub-pixel that comprises only a single colored sub-pixel such as a red, green, or blue sub-pixel. The examiner respectfully disagrees. The term “pixel unit” has a broadest reasonable interpretation of being either a single colored sub-pixel or a unit that comprises all three colors (RGB). As disclosed (but not limited to) in the prior art references of Yoon (US 2017/0269435 A1) which discloses in Paragraph 0141 a pixel unit comprises a red pixel, green pixel, and blue pixel; Ma (US 2017/0146860 A1) which discloses in Paragraph 0042 and Figure 1 a pixel unit constituted with every four sub pixel recesses in a group; and Jung (US 2018/0190217 A1) which discloses in Paragraph 0052 and Figure 4, a pixel unit as being defined by the nearest six sub-pixels. It is apparent that “pixel unit” may have multiple interpretation, and the prior art of Lee discloses a pixel unit as a single pixel comprising the red, blue, and green sub-pixels. The examiner believes this is a valid interpretation of the current claimed limitations. Further, the applicant states on page 8 that the newly proposed limitation “for multi-domain compensation under a large viewing angle” overcomes the current product-by-process rejection. The examiner respectfully disagrees, as the newly added limitation does not further add any structure to the product but instead implied an intended use of the product as a multi-domain compensation display. This is not sufficient to overcome the product-by-process rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, 12-14, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Publication No.: US 2011/0032469 A1 of record, “Lee”).
Regarding Claim 1, Lee discloses a display panel (Figure 1), comprising:
A first substrate (Figure 1A, first substrate 100),
A second substrate parallel arranged to the first substrate (Figure 1A, second substrate 170),
A pixel unit formed between the first substrate and the second substrate (Figure 1A, pixel unit comprising PE and T); the pixel unit comprising at least two kinds of transparent areas and multiple liquid crystal materials injected in the transparent areas (Figure 1C, transparent areas 141, 142, 143; Figure 1F, liquid crystal 211, 213, 215), wherein
A penetration rate of each of the liquid crystal materials is injected into the transparent areas are different, for multi-domain compensation under a large viewing angle (Paragraph 0034 discloses different penetration rates; Paragraph 0041 discloses the use of chiral dopants at different amounts in each different transparent area, which would result in different alignment of liquid crystal in each area, resulting in a multi-domain arrangement; Regarding the product-by-process limitation of “a penetration rate of each of the liquid crystal materials is injected into the transparent areas are different”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See MPEP 2113); Regarding the intended use limitation “for multi-domain compensation under a large viewing angle”, the structure is only limited to whether the prior art structure is capable of performing the intended use, as detailed in Paragraph 0041 of the prior art (see MPEP 2114)),
Wherein the liquid crystal materials comprise a first liquid crystal material, a second liquid crystal material, and a third liquid crystal material (Figure 1F, first liquid crystal material 215, second liquid crystal material 213, third liquid crystal material 211), 

The first liquid crystal material is injected into the first transparent area; the second liquid crystal material is injected into the second transparent area; the third liquid crystal material is injected into the third transparent area (Paragraph 0041).

Regarding Claim 3, Lee discloses the display panel according to claim 1, further comprising scanning line, data lines, and active switches; the data lines are connected with the scanning line and the active switches; the scanning line and the data lines are perpendicularly disposed (Figure 1A, scanning lines GL, data lines DL, active switches T; Paragraph 0025). 

Regarding Claim 4, Lee discloses the display panel according to claim 3, wherein the first transparent area, the second transparent area, and the third transparent area are disposed on a same side of the scanning line (Figures 1A-1B disclose that the first, second, and third transparent areas 141, 142, 143 are a part of a same pixel unit, which is disposed on a same side of scanning line GL). 

	Regarding Claim 5, Lee discloses the display panel according to claim 3, wherein the penetration rate is less when an individual distance from each of the three kinds of transparent areas to the active switch is greater (Paragraphs 0031-0034 disclose that the distance of the inlets 131, 132, 133 determine the penetration rate). 

Regarding Claim 6, Lee discloses the display panel according to claim 3, wherein area of the first transparent area, area of the second transparent area, and area of the third transparent area are same (Figure 1C, the first transparent area 141, the second transparent area 142, and the third transparent area 143 have the same area).



Regarding Claim 8, Lee discloses the display panel according to claim 7, wherein three kinds of the transparent areas are divided by specific area ratio; and an area ratio between the first transparent and the third transparent area is one to one (Paragraph 0041 discloses that the area ratio between all three kinds of transparent areas 141, 142, and 143 is 1:1:1).

Regarding Claim 10, Lee discloses the display panel according to claim 1, wherein the pixel unit comprises a plurality of sub-pixels with different colors; and the sub-pixels comprise a first sub-pixel, a second sub-pixel, and a third sub-pixel (Paragraphs 0041-0042); wherein the liquid crystal materials comprise a first liquid crystal material, a second liquid crystal material, and a third liquid crystal material (Figure 1F, first liquid crystal material 215, second liquid crystal material 213, third liquid crystal material 211); and the first liquid crystal material sprays on the first sub-pixel, the second liquid crystal material sprays on the second sub-pixel, and the third liquid crystal material sprays on the third sub-pixel (Figure 1F; Paragraphs 0041-0042). 

Regarding Claim 12, Lee discloses the display panel according to claim 1, wherein a penetration rate of the first liquid crystal material, the second liquid crystal material, and the third liquid crystal material increase gradually; correspondingly, a penetration rate of the first transparent area, the second transparent area, and the third transparent area increase in sequence (Figure 1F, the penetration rates of the first liquid crystal material 215, the second liquid crystal material 213, and the third liquid crystal material 211 increase gradually in correspondence with the first transparent area 141, the second transparent area 142, the third transparent area 143; Paragraph 0034; Paragraphs 0041-0042). 

Regarding Claim 13, Lee discloses a manufacturing method of a display panel (Figure 1), steps comprising: forming a plurality of pixel units between a first substrate and a second substrate (Figure 1, first substrate 100, second substrate 170, pixel units comprising PE and T); 
Dividing each of the pixel units into at least two kinds of transparent areas (Figure 1B, transparent areas 141, 142, 143);
Injecting a plurality of liquid crystal materials with different penetration rates into each of the transparent areas respectively for multi-domain compensation under a large viewing angle (Figure 1F, liquid crystal materials 215, 213, 211; Paragraph 0034; Paragraph 0041 discloses the use of chiral dopants at different amounts in each different transparent area, which would result in different alignment of liquid crystal in each area, resulting in a multi-domain arrangement);
Wherein the liquid crystal materials comprise a first liquid crystal material, a second liquid crystal material, and a third liquid crystal material (Figure 1F, first liquid crystal material 215, second liquid crystal material 213, third liquid crystal material 211), 
Wherein the transparent areas comprise a first transparent area, a second transparent area, and a third transparent area (Figure 1C, first transparent area 141, second transparent area 142, third transparent area 143); and
The first liquid crystal material is injected into the first transparent area; the second liquid crystal material is injected into the second transparent area; the third liquid crystal material is injected into the third transparent area (Paragraph 0041).

Regarding Claim 14, Lee discloses the manufacturing method of the display panel according to claim 13, wherein the step of injecting liquid crystal materials having different penetration rates into each of the transparent areas comprises: injecting liquid crystal materials into the transparent areas through a spray method (Paragraph 0038 discloses the use of pressure to inject liquid crystal material into a chamber, which may be considered a spray-like method).




Regarding Claim 17, Lee discloses a display device (Figure 1), comprising a display panel and a drive circuit (Figure 1; Paragraph 0025); wherein the display panel comprises:
A first substrate (Figure 1, first substrate 100);
A second substrate parallel arranged to the first substrate (Figure 1A, second substrate 170),
A pixel unit formed between the first substrate and the second substrate (Figure 1A, pixel unit comprising PE and T); the pixel unit comprising at least two kinds of transparent areas and multiple liquid crystal materials injected in the transparent areas (Figure 1C, transparent areas 141, 142, 143; Figure 1F, liquid crystal 211, 213, 215), wherein
A penetration rate of each of the liquid crystal materials is injected into the transparent areas are different, for multi-domain compensation under a large viewing angle (Paragraph 0034 discloses different penetration rates; Paragraph 0041 discloses the use of chiral dopants at different amounts in each different transparent area, which would result in different alignment of liquid crystal in each area, resulting in a multi-domain arrangement; Regarding the product-by-process limitation of “a penetration rate of each of the liquid crystal materials is injected into the transparent areas are different”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See MPEP 2113); Regarding the intended use limitation “for multi-domain compensation under a large viewing angle”, the structure is only limited to whether the prior art structure is capable of performing the intended use, as detailed in Paragraph 0041 of the prior art (see MPEP 2114)),

Wherein the transparent areas comprise a first transparent area, a second transparent area, and a third transparent area (Figure 1C, first transparent area 141, second transparent area 142, third transparent area 143); and
The first liquid crystal material is injected into the first transparent area; the second liquid crystal material is injected into the second transparent area; the third liquid crystal material is injected into the third transparent area (Paragraph 0041).

Regarding Claim 19, Lee discloses the display device according to claim 17, wherein a penetration rate of the first liquid crystal material, the second liquid crystal material, and the third liquid crystal material increase gradually; correspondingly, a penetration rate of the first transparent area, the second transparent area, and the third transparent area increase in sequence (Figure 1F, the penetration rates of the first liquid crystal material 215, the second liquid crystal material 213, and the third liquid crystal material 211 increase gradually in correspondence with the first transparent area 141, the second transparent area 142, the third transparent area 143; Paragraph 0034; Paragraphs 0041-0042).

Regarding Claim 20, Lee discloses the display device according to claim 17, wherein the display panel further comprises scanning line, data lines, and active switches; the data lines are connected with the scanning line and the active switches; the scanning line and the data lines are perpendicularly disposed (Figure 1A, scanning lines GL, data lines DL, active switches T; Paragraph 0025); and
The second transparent area are disposed on a first side of the scanning line; the first transparent areas and third transparent areas are disposed on a second side of the scanning line (Figures 1A-1B, where a second transparent area 142 may be considered the second transparent area in one pixel area and the first transparent area and third transparent areas 141 and 143 may be considered the transparent areas from an adjacent pixel area that is separated by scanning line GL).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 9, Lee discloses the display panel according to claim 1.
Lee does not explicitly disclose that an area ratio between the second transparent area and a sum of the first transparent area and the third transparent area is three to two. However, Lee discloses the general environment of manipulating and optimizing the transparent areas to hold a certain amount of liquid crystal material (Lee, Paragraphs 0034; Paragraphs 0045-0058). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that an area ratio between the second transparent area and a sum of the first transparent area and the third transparent area is three to two is the result-effective variable, and when this ratio is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of forming liquid crystal material corresponding to different colors within pixels are realized. While Lee does not directly disclose that an area ratio between the second transparent area and a sum of the first transparent area and the third transparent area is three to two, Lee does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that an area ratio between the second transparent area and a sum of the first transparent area and the third transparent area is three to two for the purpose of having a plurality of liquid crystal cells containing different liquid crystal material thereby exhibiting different colors in order to produce a full-range color display device.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Saitoh et al (US Publication No.: US 2019/0204614 of record, “Saitoh”).
Regarding Claim 11, Lee discloses the display panel according to claim 1.
Lee fails to disclose that the liquid crystal materials comprise benzoate acid ester materials.
However, Saitoh discloses a similar liquid crystal material where the liquid crystal materials comprise benzoate acid ester materials (Saitoh, Paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal material as disclosed by Lee to include particular compounds as disclosed by Saitoh. One would have been motivated to do so for the purpose of optimizing the liquid crystal compound to have different light transmission characteristics in different regions (Saitoh, Paragraphs 0052-0054). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871